ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_03_FR.txt.                                                                                                        54




                          OPINION INDIVIDUELLE DE M. LE JUGE ROBINSON

                    [Traduction]

                       Point de savoir si la question d’une violation alléguée de l’immunité souveraine
                    d’une entreprise publique telle que la banque Markazi concerne l’interprétation ou
                    l’application du traité d’amitié — Paragraphe 4 de l’article XI de cet instrument —
                    Interprétation a contrario — Objet et but du traité.

                       1. Dans le présent exposé, j’expliquerai pourquoi je ne souscris pas à la
                    conclusion énoncée au point 2) du dispositif de l’arrêt, par lequel la Cour
                    a retenu la deuxième exception préliminaire d’incompétence soulevée par
                    les Etats‑Unis d’Amérique (­ci-après les « Etats-Unis »).
                       2. Dans sa deuxième exception préliminaire d’incompétence, le défen-
                    deur priait la Cour de rejeter
                         « comme échappant à la compétence de la Cour toutes les demandes,
                         quelle que soit la disposition du traité d’amitié sur laquelle elles sont
                         fondées, reposant sur le refus supposé des Etats-Unis d’accorder à
                         l’Etat iranien, à la banque Markazi ou à des entités propriété de
                         l’Etat iranien, une immunité étatique et/ou d’exécution ».
                    Pour retenir cette exception, la Cour devait établir que « les violations du
                    traité … alléguées par l’Iran [n’]entr[ai]ent [pas] dans les prévisions de ce[t
                    instrument] » 1. Le point de savoir si le traité d’amitié, de commerce et de
                    droits consulaires (­ci-après le « traité ») a effectivement été violé ne devait,
                    bien évidemment, pas être tranché à ce stade de l’instance.
                       3. Selon moi, la question d’un manquement à une obligation d’accor-
                    der l’immunité souveraine de juridiction ou d’exécution à des entités éta-
                    tiques exerçant des activités jure imperii se pose au regard du paragraphe 4
                    de l’article XI du traité, qui se lit comme suit :
                           « Aucune entreprise de l’une ou l’autre des Hautes Parties contrac-
                         tantes, qu’il s’agisse de sociétés, d’associations, d’administrations et
                         d’agences publiques qui est propriété publique ou sous contrôle
                         public, ne pourra, si elle exerce dans les territoires de l’autre Haute
                         Partie contractante une activité commerciale ou industrielle de
                         quelque nature que ce soit, y compris le transport des marchandises,
                         bénéficier ni prétendre bénéficier, dans lesdits territoires, pour elle-
                         même ou pour ses biens, d’une exemption en matière d’impôts, de
                         poursuites judiciaires, d’exécution des jugements ou d’obligations
                         d’un autre ordre applicables aux entreprises qui sont propriété privée
                         ou sous contrôle privé. »

                       1 Plates-­
                                formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                    exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 810, par. 16.

                                                                                                       51




3 CIJ1158.indb 99                                                                                            21/10/19 10:25

                                 certains actifs iraniens (op. ind. robinson)                          55

                 En disposant que seules les entreprises publiques exerçant des activités
                 commerciales ne bénéficient pas des exemptions en matière de poursuites
                 judiciaires ou d’obligations d’un autre ordre applicables aux sociétés pri-
                 vées, ce paragraphe n’indique pas, ni n’implique, que, lorsqu’elles exercent
                 des activités de puissance publique, ces entreprises seraient également pri-
                 vées de l’immunité dont elles bénéficieraient par ailleurs en vertu du droit
                 international coutumier ; il implique en revanche clairement qu’elles
                 jouissent alors de l’immunité souveraine en vertu du traité.
                    4. La question est de savoir si une interprétation de l’instrument à
                 l’examen, conformément au paragraphe 1 de l’article 31 de la convention
                 de Vienne sur le droit des traités, porte à conclure qu’une violation allé-
                 guée de l’immunité des entreprises publiques exerçant des activités de
                 puissance publique entre dans les prévisions dudit instrument. De fait, il
                 s’agit de rechercher s’il existe un « rapport raisonnable » 2 entre le traité et
                 la revendication de l’immunité souveraine.
                    5. Il convient de préciser d’emblée que le fait que le traité ne se réfère
                 pas expressément à l’immunité souveraine pour les activités jure imperii
                 n’est pas déterminant aux fins d’établir s’il couvre cette immunité ; la
                 fonction d’interprétation permet tout à fait de trancher la question de
                 savoir si cet instrument couvre un élément qui n’y est pas expressément
                 mentionné.
                    6. Le contexte du traité est bien connu. En 1812, la Cour suprême des
                 Etats-Unis énonçait le principe de l’immunité absolue dans l’affaire
                 Schooner Exchange v. McFaddon. En 1952, le Département d’Etat des
                 Etats-Unis rendait publique la lettre Tate, qui exprimait une position res-
                 trictive en matière d’immunité souveraine. Dans ce texte, il était indiqué
                 qu’un gouvernement ou une entité gouvernementale exerçant des activités
                 commerciales ne pouvait pas prétendre à l’immunité aux Etats-Unis. En
                 revanche, il est clair que la lettre Tate laissait intacte et applicable l’immu-
                 nité que le droit coutumier reconnaît aux entités étatiques exerçant des
                 activités souveraines ou gouvernementales.
                    7. La disposition énoncée au paragraphe 4 de l’article XI, qui prévoit
                 qu’une entité étatique exerçant des activités commerciales ne bénéficiera
                 pas d’une exemption en matière de poursuites judiciaires ou d’obligations
                 d’un autre ordre applicables aux entités privées, requiert immédiatement
                 et immanquablement de rechercher si les activités en cause sont de nature
                 commerciale, auquel cas elles ne seront pas couvertes par l’immunité, ou
                 de nature souveraine et gouvernementale, auquel cas la question se pose
                 de savoir si le droit coutumier à l’immunité devient applicable en vertu du
                 traité. C
                         ­ elui-ci a anticipé cette appréciation, prévoyant que la question
                 devait être tranchée par l’application des règles coutumières relatives à
                 l’immunité de l’Etat. Aux fins d’établir si des activités sont de nature com-
                 merciale au sens du paragraphe 4 de l’article XI, le traité commande de

                    2 Activités militaires et paramilitaires au Nicaragua et contre ­
                                                                                    celui-ci (Nicaragua c.
                 Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 427,
                 par. 81.

                                                                                                       52




3 CIJ1158.indb 101                                                                                           21/10/19 10:25

                                  certains actifs iraniens (op. ind. robinson)                          56

                  déterminer qu’elles ne sont pas souveraines et gouvernementales. Cette
                  prescription est implicite et nécessite de recourir au droit international
                  coutumier pour rechercher si lesdites activités sont couvertes par l’immu-
                 nité. C’est le traité lui‑même qui renvoie les Parties au droit international
                 coutumier pour établir le traitement devant être réservé à ces activités. Si
                 tel est le cas, c’est parce que la jouissance de l’immunité par une entité
                 étatique au titre de ses activités souveraines et gouvernementales est
                 essentielle à la réalisation de son objet et de son but, qui — ainsi que cela
                 ressort du préambule et du traité dans son ensemble — consistent à déve-
                 lopper au maximum les échanges, les investissements et les relations éco-
                 nomiques entre les deux pays. La Cour n’aurait pas dû faire une
                 interprétation restrictive de l’objet et du but de l’instrument à l’examen,
                 l’importance de ces éléments en matière d’interprétation étant soulignée
                 au paragraphe 1 de l’article 31 de la convention de Vienne sur le droit des
                 traités. Les immunités dont bénéficient les sociétés publiques au titre de
                 leurs activités souveraines ou gouvernementales contribuent grandement
                 à la réalisation de l’objet et du but du traité, dont elles font par consé-
                 quent partie.
                     8. Le lien intrinsèque et organique entre les activités jure imperii et les
                 activités jure gestionis est omniprésent dans le traité, qui le prévoit et l’en-
                 globe et, partant, en régit tous les aspects, y compris par le recours aux
                 règles coutumières en matière d’immunités. C’est en raison de cette inter-
                 dépendance que les règles coutumières régissant l’immunité des entités éta-
                 tiques exerçant des activités jure imperii se trouvent incorporées dans le
                 régime conventionnel établi par le traité, et qu’il y a lieu de recourir à un
                 raisonnement par déduction. Le fait de qualifier ce processus d’interpréta-
                 tion de raisonnement « a contrario », « par implication nécessaire » ou, plus
                 simplement, « par implication », n’importe guère ; ce qui compte, c’est que
                 la conclusion soit raisonnable, le recours aux règles coutumières en matière
                 d’immunités tel que requis par le traité étant, ainsi que cela sera démontré
                 ­ci-après, étayé par une interprétation du sens ordinaire des termes employés
                  au paragraphe 4 de l’article XI, lus dans leur contexte et à la lumière de
                  l’objet et du but du traité, à savoir développer au maximum les échanges,
                  les investissements et les relations économiques entre les deux pays.
                     9. Au paragraphe 63 de son arrêt, la Cour qualifie le raisonnement suivi
                  par l’Iran d’interprétation a contrario du paragraphe 4 de l’article XI. A
                  cet égard, elle cite un extrait de la décision qu’elle a rendue en l’affaire
                  relative à des Violations alléguées de droits souverains et d’espaces mari-
                 times dans la mer des Caraïbes (Nicaragua c. Colombie), omettant toute-
                 fois le passage dans lequel elle avait défini une interprétation a contrario
                 comme étant une interprétation « en vertu de laquelle le fait que la dispo-
                 sition mentionne expressément un cas de figure donné justifierait la conclu-
                 sion que d’autres cas comparables sont exclus de ses prévisions » 3. Il ne

                    3 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

                 Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
                 p. 19, par. 37.

                                                                                                         53




3 CIJ1158.indb 103                                                                                             21/10/19 10:25

                                     certains actifs iraniens (op. ind. robinson)              57

                 s’agit cependant pas là d’une définition complète d’un raisonnement a
                 contrario qui, plus simplement, conduit à conclure qu’une question est
                 incluse dans un traité ou en est exclue. Le point de savoir si la conclusion
                 est que des cas comparables sont exclus dépend de la disposition conven-
                 tionnelle spécifique à laquelle ­ceux-ci seraient contraires. Une interpréta-
                 tion a contrario ne conduit donc pas toujours à conclure que d’autres cas
                 comparables sont exclus. Ce moyen d’interprétation peut au contraire,
                 comme en la présente espèce, conduire à conclure qu’un cas comparable est
                 inclus. En l’occurrence, la conclusion qui doit être tirée du paragraphe 4 de
                 l’article XI est que, en refusant uniquement l’immunité aux entreprises
                 publiques au titre de leurs activités commerciales, le traité doit être inter-
                 prété comme préservant celle des entités étatiques exerçant des activités jure
                 imperii. Cette conclusion est étayée par le fait que cette immunité, ainsi que
                 cela sera démontré c­ i-après, fait partie de l’objet et du but du traité. Elle
                 met en évidence un rapport raisonnable entre la violation alléguée et l’ins-
                 trument en cause, ce qui est suffisant pour conférer compétence à la Cour.
                 Ce raisonnement, fondé sur une interprétation a contrario, est conforme à
                 la conclusion énoncée par la Cour dans l’affaire relative à des Violations
                 alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes,
                 selon laquelle « [u]ne telle interprétation ne peut toutefois être retenue que
                 si elle se justifie à la lumière du libellé de l’ensemble des dispositions perti-
                 nentes, de leur contexte ainsi que de l’objet et du but du traité » 4.
                    10. Point n’était besoin que le paragraphe 4 de l’article XI du traité
                 énonçât expressément que les activités souveraines ou gouvernementales
                 des entités étatiques bénéficiaient d’une exemption en matière de pour-
                 suites judiciaires et d’exécution. Dans le contexte dans lequel le débat
                 concernant l’immunité souveraine se déroulait depuis 1812, la lettre Tate
                 n’ayant été rédigée que trois années auparavant, les Etats-Unis et l’Iran
                 ne pouvaient que considérer que, en vertu du traité, une entité étatique
                 exerçant des activités souveraines ou gouvernementales continuerait de
                 jouir de l’immunité qui était la sienne.
                    11. Cette conclusion est tout à fait conforme à l’objet et au but du
                 traité, à savoir développer au maximum les échanges, les investissements
                 et les relations économiques entre les peuples des deux pays. L’octroi de
                 l’immunité aux sociétés publiques exerçant des activités souveraines ou
                 gouvernementales est tout aussi important et nécessaire pour la réalisa-
                 tion de ces objet et but que ne l’est le refus de l’immunité aux sociétés
                 publiques se livrant à des activités commerciales. Dans le cadre de l’exer-
                 cice régulier de ses fonctions, une entité étatique telle que la banque cen-
                 trale de l’une des Parties sera amenée à exercer sur le territoire de l’autre
                 un ensemble d’activités souveraines ou gouvernementales ; ces activités
                 sont tout aussi essentielles à la réalisation de l’objet et du but susmention-
                 nés que ne le sont les activités d’une société privée.
                    12. A l’audience, l’Iran a souligné le rôle important que jouait sa
                 banque centrale, la banque Markazi, en fournissant des services pour les
                     4   C.I.J. Recueil 2016 (I), p. 19, par. 37.

                                                                                               54




3 CIJ1158.indb 105                                                                                   21/10/19 10:25

                                 certains actifs iraniens (op. ind. robinson)                       58

                 opérations de change liées aux importations depuis les Etats-Unis ou aux
                 exportations vers ce pays. Les mesures adoptées par les Etats-Unis à
                 l’égard de la banque Markazi, et notamment le fait de la priver de son
                 immunité, ont eu, comme l’a également indiqué l’Iran, des effets domma-
                 geables sur l’exercice des fonctions de la banque, et il s’agit précisément
                 du type de mesures que le traité visait à prévenir et à encadrer. En consé-
                 quence, il existe entre ­celui-ci et les violations alléguées de l’immunité sou-
                 veraine un lien suffisant pour conférer compétence à la Cour. Le point de
                 savoir si tel est le cas ne saurait être réglé en reconnaissant simplement
                 qu’une question d’immunité souveraine se pose ; il est régi par le droit
                 international coutumier. Or, étant essentielles à la réalisation de l’objet et
                 du but du traité, les immunités souveraines de la banque centrale font
                 partie de cet objet et de ce but, et donc dudit instrument. L’obligation de
                 reconnaître ces immunités au titre des fonctions souveraines ou gouverne-
                 mentales de la banque trouve donc sa source dans le traité l­ui-même, et
                 non dans le droit international coutumier.
                    13. Le fait que les activités d’une banque centrale sont régies par le
                 traité n’est pas douteux. La Cour a précisé que, en cas de doute, il conve-
                 nait d’adopter une interprétation qui soit « la plus conforme à l’objectif
                 général d’établir des relations amicales dans tous les domaines d’activité
                 couverts par le traité » 5. Or, l’expression « tous les domaines d’activité
                 couverts par le traité » englobe assurément le rôle de la banque centrale
                 dans le transfert des sommes versées en paiement des biens et services
                 échangés par les deux pays 6.
                    14. Il convient de relever que le traité contient un article soulignant un
                 aspect précis de la relation commerciale et économique entre les Parties
                 dans lequel la banque centrale joue un rôle important. L’article VII vise
                 ainsi à s’assurer que, hormis certaines exceptions, aucune restriction ne
                 soit imposée en matière de transferts de fonds à destination ou en prove-
                 nance du territoire de l’autre Partie. Cet article est essentiel à la réalisa-
                 tion de l’objet et du but du traité, à savoir développer au maximum les
                 échanges, les investissements et les relations économiques entre les deux
                 pays. En effet, si les investisseurs ne sont pas en mesure de transférer des
                 fonds à destination ou en provenance de l’Etat d’accueil, la réalisation de
                 l’objet et du but du traité s’en trouvera gravement compromise. L’ar-
                 ticle VII est un élément vital de cet instrument. Or, la banque Markazi, en
                 tant que banque centrale, est principalement responsable des activités
                 exercées en exécution de cette disposition. Il est donc tout à fait naturel
                 que le traité préserve ses immunités souveraines. Par conséquent, il conve-
                 nait de se poser la question de savoir si les mesures adoptées par les Etats-
                 Unis constituaient une violation de cette immunité souveraine, ce qui
                 conférait compétence à la Cour.


                    5 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique),

                 exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 820, par. 52.
                    6 Ibid.



                                                                                                    55




3 CIJ1158.indb 107                                                                                        21/10/19 10:25

                               certains actifs iraniens (op. ind. robinson)                  59

                    15. La troisième exception préliminaire aurait dû être rejetée au motif
                 que, après examen attentif du traité, la question des immunités souve-
                 raines et de leur violation alléguée peut être considérée comme étant cou-
                 verte par cet instrument, et lesdites immunités, sur la base, là encore,
                 d’une lecture attentive du traité, comme faisant partie de l’objet et du but
                 de ce dernier. Aussi existait-il un lien raisonnable entre la question des
                 immunités souveraines accordées aux entités étatiques et le traité ; ce lien,
                 opéré par l’objet et le but de c­ elui-ci, était suffisant pour conférer compé-
                 tence à la Cour. Le refus allégué d’accorder à la banque Markazi une
                 immunité souveraine de juridiction ou d’exécution relevait du champ
                 d’application du paragraphe 4 de l’article XI. En conséquence, la Cour
                 aurait dû conclure à l’existence d’un différend entre les Parties quant à
                 l’interprétation ou à l’application du traité, ce qui lui conférait compé-
                 tence en vertu du paragraphe 2 de l’article XXI.

                 (Signé) Patrick L. Robinson.




                                                                                             56




3 CIJ1158.indb 109                                                                                 21/10/19 10:25

